DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21, 33, and 39 are objected to because of the following informalities:  
  	In claim 21, lines 9-10, “is less than 60 ppm” should read –to be less than 60 ppm--.
	In claim 33, line 2, “one time” should read –one step--.
	In claim 33, line 3, “two or more times” should read –two or more steps--.
	In claim 33, line 3, “the two steps” should read –the two or more steps--.
	In claim 39, line 2, “one time” should read –one step--.
	In claim 39, line 3, “two or more times” should read –two or more steps--.
	In claim 39, line 3, “the two steps” should read –the two or more steps--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the matrix" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the aggregation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the residual amount" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the total oxygen content" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “essentials for controlling the preparation of the rare-earth microalloyed steel comprise” which renders the claim indefinite. It is unclear whether the limitations following this limitation are required or not. For the purposes of examination, claim 21 is given the broadest reasonable interpretation such that the limitation “essentials for controlling the preparation of the rare-earth microalloyed steel comprise” is interpreted as --wherein the rare-earth microalloyed steel is prepared by a process comprising--.
Claim 21 recites the limitation “T[S]≤50 ppm”, which renders the claim indefinite, because T[S] is not defined.
Claim 21 recites the limitation "the rear earth metal" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the temperature" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the RH" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “RH or VD deep vacuum cycle time”, which renders the claim indefinite, because the terms “RH” and “VD” are not defined in the claims. The specification also does not appear to define these terms, which renders the claim indefinite.
The term “high-purity” in the second to last line of claim 21 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 recites the limitation "the AR gas soft blowing time" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-40 are dependent on claim 21 and are thus also rejected for the same reasons.
Claim 27 recites the limitation "the change" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the initial temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the diffusion-type phase transition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 27 recites the limitation “diffusion-type” in line 2 and in the table, which renders the claim indefinite, because it is unclear the metes and bounds of the term “diffusion-type” is. It is unclear what would be considered “diffusion-type” and what would not be considered “diffusion-type”.
	Claims 28-30 are dependent on claim 27 and are thus are thus also rejected for the same reasons.
	Claim 28 recites the limitation “diffusion-type” in line 2 and in the table, which renders the claim indefinite, because it is unclear the metes and bounds of the term “diffusion-type” is. It is unclear what would be considered “diffusion-type” and what would not be considered “diffusion-type”.
Claim 29 recites the limitation "the initial temperature of ferrite phase transition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the initial temperature of bainite transformation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “T[S]≤50 ppm” in lines 3-4, which renders the claim indefinite, because T[S] is not defined.
Claim 31 recites the limitation “RH or VD deep vacuum cycle time”, which renders the claim indefinite, because the terms “RH” and “VD” are not defined in the claims. The specification also does not appear to define these terms, which renders the claim indefinite.
The term “high-purity” in the fourth to last line of claim 31 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 32-33 and 39-40 are dependent on claim 31 and are thus also rejected for the same reasons.
	Claim 32 recites the limitation “within 25 ppm,” which renders the claim indefinite, because it is unclear what range this limitation is meant to encompass. For the purposes of examination, claim 32 is given the broadest reasonable interpretation such that the limitation “within 25 ppm” is interpreted as 
–up to 25 ppm--.
	Claim 39 is dependent on claim 32 and is thus also rejected for the same reason.
Claim 38 recites the limitation "the change" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the initial temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the diffusion-type phase transition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 38 recites the limitation “diffusion-type” in line 2 and in the table, which renders the claim indefinite, because it is unclear the metes and bounds of the term “diffusion-type” is. It is unclear what would be considered “diffusion-type” and what would not be considered “diffusion-type”.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest a rare-earth microalloyed steel or method of preparation, which has the microstructure features recited all in combination. The closest prior art, Wang et al. (CN 1475580) would not appear to teach or render obvious the instant invention as it does not teach or suggest the recited microstructure comprising rare-earth rich nanoclusters, which is a feature of the instant processing. Thus, the instant claims 21-40 are distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734